EXAMINER'S AMENDMENT/COMMENTS
Response to Amendment
The Examiner notes and accepts the amendments made to the instant Specification and the Drawings filed April 29, 2021.  The Examiner notes and accepts the amendments made to the current set of claims filed April 29, 2021.
Response to Arguments
Applicant’s arguments, filed April 29, 2021 with respect to the current set of claims have been fully considered and are persuasive.  The previous objections and 112(b) rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after conducting and updating thorough searching of the claimed invention in the relevant fields of endeavor, the Examiner has determined that the claim limitations “based on the received signals and the calculated size of the container, calculating a concentration of a solution of bicarbonate” and “based on the calculated concentration, calculating an estimated time at which the bicarbonate will be depleted” in the field of “dialysis machines” for independent Claim 1 is allowable over the closest prior art, particularly Falkvall et al., (“Falkvall”, US 2010/0069817). The Examiner notes that Falkvall discloses other limitations claimed in independent Claim 1, but the Examiner has found it non-obvious to modify Falkvall with other close prior art such as Jones et al., (“Jones”, US 2014/0263064), and Crnkovich et al., (“Crnkovich”, US 2013/0049974).
As a result, the Examiner allows independent Claim 1 and its dependent Claims 2-17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779